Judgment modified on the law and facts by reducing the referee’s fees from $700 to $400 and by striking out the extra allowance of $400 to plaintiff, and as so modified affirmed, without costs. Memorandum: In view of appellants’ statement in their brief that they desired that this appeal be considered on its merits, we have so considered it and conclude that the referee’s fees should be reduced from $700 to $400 and that the additional allowance to respondent of $400 should be stricken out. All concur, except McCurn, J., not voting. (The judgment confirms the report of a referee settling the accounts of plaintiff as trustee, discharges the trustee, and appoints a receiver to take over the assets in an action to secure the judicial settlement of the accounts of a trustee.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.